Citation Nr: 1823282	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee status post (s/p) medical meniscectomy and repair of the anterior cruciate ligament (ACL) under Diagnostic Code (DC) 5258.

2. Entitlement to higher initial rating for right knee instability under DC 5257, rated as noncompensable prior to October 20, 2009, 10 percent disabling from October 20, 2009 to September 15, 2010, and noncompensable thereafter.

3. Entitlement to a compensable rating for right knee arthritis with painful motion under DCs 5003, 5260 or 5262.

4. Entitlement to a compensable rating for right knee surgical scars.

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1987 to October 1991 and from June 2002 to September 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the Atlanta, Georgia RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The October 2007 rating decision granted service connection for degenerative arthritis of the right knee s/p medial meniscectomy and repair of the ACL with scar (right knee disability) and granted a 20 percent evaluation, effective September 16, 2007.  The July 2013 rating decision denied entitlement to a TDIU. 

The Board notes that the Veteran submitted a July 2014 statement wherein he withdrew his request for a Board hearing. 

The case was previously before the Board.  In pertinent part, a February 2015 Board decision remanded the issue of entitlement to a TDIU and denied a rating in excess of 20 percent for service-connected right knee disability prior to October 20, 2009 and from September 15, 2010.  For the period from October 20, 2009 to September 14, 2010, the Board granted a separate 10 percent rating for instability of the right knee and denied a rating in excess of a combined 30 percent rating for this period.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

The Court issued a September 2015 order approving a Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's decision regarding the denial of a higher rating for the Veteran's right knee disability.  In December 2015, the Board remanded the increased rating claim for a right knee disability and entitlement to TDIU.  

The case was again before the Board in July 2017, when it was remanded for additional development.  The issues were listed as: 1) entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee status post (s/p) medical meniscectomy and repair of the ACL, with scars prior to October 20, 2009; 2) entitlement to a rating in excess of 30 percent degenerative arthritis of the right knee s/p medical meniscectomy and repair of the ACL with scars from October 20, 2009 to September 16, 2010 and 3) entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee s/p medical meniscectomy and repair of the ACL with scars since September 16, 2010. 

As discussed below, the Veteran has been assigned separate ratings under different diagnostic codes and the prior Board decisions referred to the issues as a "formulation" of the separate ratings.  There have also been assigned separate ratings for separate periods of time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  To prevent any confusion in implementing this decision, the Board has rephrased the issues according to the ratings assigned under the separate diagnostic codes.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 





FINDINGS OF FACT

1.  The Veteran's right meniscal disability has been assigned the maximum schedular rating. 

2. The Veteran first manifested no more than slight lateral instability of the right knee on October 20, 2009 which, when resolving reasonable doubt in favor of the Veteran, has been present for the remainder of the appeal period.

3. The Veteran's right knee arthritis has been manifested by painful motion with functional impairment for the entire appeal period.

4. The Board observes that the Veteran's service connected right knee disability includes well-healed, asymptomatic surgical scars which do not result in any functional impairment.

5. The Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment as of July 1, 2011. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating greater than 20 percent for degenerative arthritis of the right knee s/p medical meniscectomy and repair of the ACL under DC 5258 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5258 (2017).  

2. The criteria for a compensable rating for right knee instability under DC 5257 prior to October 20, 2009 have not been met, the criteria for a 10 percent rating since September 15, 2010 have been met, but the criteria for a higher rating still have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5257 (2017).  

3. The criteria for entitlement to a 10 percent rating for right knee arthritis with painful motion under DC 5003 have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261 (2017); Lyles v. Shulkin, 29 Vet. App. 107 (2017). 

4. Entitlement to a compensable rating for right knee surgical scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DCs 7801-7805 (2017)

5. The criteria for entitlement to a TDIU have been met as of July 1, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  

A review of the record discloses that the Veteran's representative has specifically argued that the AOJ did not comply with the Board's prior remand directives by failing to readjudicate the issue of entitlement to higher ratings for right knee disability.  See Appellant's Post-Remand Brief dated December 2017.  However, the AOJ did readjudicate this issue in a December 2017 Supplemental Statement of the Case.  The Board finds that the AOJ has fully satisfied this remand directive.

Additionally, per the Board's prior remand directives, the AOJ associated with the claims folder the Veteran's Vocational and Rehabilitation Folder, additional VA clinic records, and an examination report which evaluated range of motion in both active and passive motion, and provided a retrospective opinion on passive and active motion on prior VA examination reports.  As such, the Board finds substantial compliance with its prior remand directives.  There has also been no argument raised as the adequacy of the most recent VA examination.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Criteria 

The Veteran seeks entitlement to an increased rating for his right knee disability, effective September 16, 2007.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The criteria of DC 5260 evaluate limitation of flexion.  A limitation of flexion of the leg to 60 degrees is rated at 0 percent; flexion limited to 45 degrees is rated as 10 percent; flexion limited to 30 degrees is rated at 20 percent; and flexion limited to 15 degrees is rated at 30 percent.  

Limitation of extension of the leg to 5 degrees is rated a 0 percent; extension limited to 10 degrees is rated at 10 percent; extension limited to 15 degrees is rated at 20 percent' extension limited to 20 degrees is rated at 30 percent; extension limited to 30 degrees is rated at 40 percent; and extension limited to 45 degrees is rated at 50 percent.  38 C.F.R. § 4.71a, DC 5261.  

Separate ratings may be assigned for arthritis with limitation of motion of a knee under DC 5003-5010 and for instability of the knee under 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A rating of 20 percent requires moderate recurrent subluxation or lateral instability; and a rating of 30 percent requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

Under DC 5258, a maximum 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking", pain, and effusion into the joint.  Lastly, under DC 5259, a [maximum] 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  Id. 

I. Factual Summary

Historically, the Veteran's service treatment records (STRs) reflect that he underwent two right knee arthroscopic surgeries for a medical meniscal tear and a partial medial meniscectomy with chondroplasty.

A July 2007 pre-discharge VA examination noted that the Veteran's complaints of right knee pain were estimated at a level of 7/10.  He further described symptoms of weakness, swelling, heat, giving way, lack of endurance, locking, and fatigability.  The Veteran reported issues with prolonged standing, walking, climbing stairs, and bending.  On physical examination, the Veteran's gait was noted to be normal and the examiner indicated that the Veteran did not require an assistive device to ambulate.  There was evidence of crepitus, but no evidence of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement, or instability (on ligament testing).  Range of motion testing revealed limited motion as the Veteran's extension was 0 degrees and flexion was 105 degrees with notable pain at both endpoints.  Range of motion was limited by pain, lack of endurance and incoordination after repetitive use with pain having the major functional impact; it was not limited by fatigue or weakness after repetitive use, and there was no additional limitation of motion after repetitive motion.  Motor strength was 5/5 with no evidence of muscle atrophy.  X-rays of the Veteran's knee revealed subarticular cystic changes due to previous trauma; and minimal osteoarthritis of the patellofemoral joint.  

In a statement received in March 2008, the Veteran reported undergoing six sessions of physical therapy for his right knee and obtaining gel injections.  He reported pain and discomfort and having difficulty obtaining employment requiring physical demands.

On VA examination in December 2008, the Veteran reported crushing, aching pain that including cramping and popping.  He rated the pain at a 7/10, which was elicited by physical activity.  The Veteran reported weakness, stiffness, swelling, giving way, and lack of endurance.  He described an inability to run, climb, jump, stand for prolonged periods of time, kneel, bend, and carry and lift tools/equipment.  On examination, the Veteran's right knee range of motion (extension and flexion, respectively) was 0 degrees and 90 degrees with pain beginning at 70 degrees.  After repetitive use, the right knee joint was not additionally limited by pain, fatigue, lack of endurance, or incoordination.  Stability testing was within normal limits.  The examiner found no edema, effusion, weakness, tenderness, redness, head subluxation, "locking," or guarding on movement. 

Shortly thereafter, VA treatment records from April 2009 reveal range of motion from 8 degrees of extension to 92 degrees of flexion.  The Veteran quantified his pain as a 4/10, though he noted the pain to be throbbing.  The clinician indicated that due to the Veteran's position in maintenance, he was required to walk, crawl, and climb up and down ladders during his job. 

Thereafter, VA treatment records show that the Veteran underwent physical therapy for his right knee.  He described walking, crawling and climbing ladders as part of his job.  In April 2009, he was shown to have a decreased gait with 4+ strength in knee flexion and 3+/4- strength in extension.  Instability testing was negative.  Crepitus was noted in July 2009.  In August 2009, his range of motion was from "-3" degrees of extension to 80 degrees of flexion, and significant discomfort with flexion.  The clinician also noted that the Veteran exhibited pain with hyperflexion and hyperextension.  Physically, the Veteran was noted to have an antalgic gait, with no assistive devices. 

On VA examination in October 2009, the Veteran reported symptoms of left knee weakness, stiffness, swelling, heat, give-way, lack of endurance, locking, fatigability, tenderness and pain.  He denied redness, deformity, drainage, effusion, subluxation and dislocation.  He experienced flares, precipitated by physical activity, approximately 3 times per day which lasted one hour in duration.  During flares, he had functional impairment climbing stairs, running, jumping and prolonged use with additional limitation of motion and excessive popping.  On examination, the Veteran walked with a mild limp.  Range of motion findings reflected 0 degrees of extension and 110 degrees of flexion with pain beginning at 95 degrees.  With repetitive testing, right knee flexion was additionally limited to 100 degrees and joint functioning was additionally limited by pain, fatigue, weakness, and lack of endurance.  The anterior and posterior cruciate ligaments stability test was within normal limits.  There was slight instability with the medical and lateral collateral ligaments, and slight degree of severity on the medial and lateral meniscus test.  The examiner diagnosed right knee strain with slight ligament instability.

Subsequently, a November 2009 VA treatment record generally described decreased range of motion (ROM) of the right knee.  In March 2010, the Veteran was described as having excellent range of motion of the right knee.  An April 2010 magnetic resonance imaging (MRI) scan was interpreted as showing mild to moderate osteoarthritis, probable post-meniscectomy changes of the posterior horn of the medial meniscus, questionable ACL mucoid degeneration versus high-grade partial tear (noting that recent clinic examination reported the ACL as stable) and nonspecific marrow reactive changes at the anterior central tibial plateau.

A June 2010 physician statement indicated that, due to severe right knee pain, the Veteran may need to work at a slower pace, avoid activities such as ladder climbing and squatting, and not lift more than 25 pounds.

The June 2010 VA treatment records reflect that the Veteran's right knee pain had progressively worsened.  However, on range of motion testing his scores represented 0 degrees extension and 90 degrees flexion, documenting pain at the range endpoints.  There was 5/5 motor strength.  McMurray's and Grind tests were positive.  Subsequently, in July 2010, the Veteran's range of motion was noted to be exactly as documented in June 2010. 

VA treatment records from August 2010, note that the Veteran fell down the stairs because he lost his balance. 

On VA examination in September 2010, the Veteran's range of motion results revealed extension of 0 degrees and flexion of 140 degrees.  Further, the examiner noted that the Veteran's knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Additionally, the Veteran's stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus.  Nor was there presence of subluxation. 

The Veteran underwent VA examination in March 2011, wherein he reported weakness, stiffness, swelling, give-way, lack of endurance and pain.  He denied heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He suffered flares, which occurred spontaneously and were precipitated by physical activity, lifting, pushing, and pulling, as often as 3 times per week which lasted 3 hours in duration.  He reported pain of 7/10 severity.  During flares, he described functional impairment involving running, bending, jumping, climbing, squatting and limitation of motion in flexion.  He further reported that prolonged pain aggravated low back pain, increased pain and tenderness which made it difficult to stand as well as symptoms of cracking, popping, and difficulty balancing when standing.  On physical examination, there was evidence of weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, genu recurvatum or locking pain.  Moreover, range of motion testing revealed 0 degrees of extension and 90 degrees of flexion.  On repetitive testing, there was no change in range of motion or additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination. 

In June 2011, the Office of Personnel Management deemed the Veteran disabled from his position as a maintenance worker due to arthritis of both knees.

VA treatment records from March 2012 note right knee range of motion as 0 degrees of extension and 130 degrees of flexion, without patellofemoral crepitus and exhibiting a tender medial joint line.  The examiner reported that despite the Veteran's modification of activities he continued to have debilitating pain, and would require repeat Supartz injection therapy every 3 to 6 months indefinitely. 

The Veteran underwent additional VA examination in March 2012.  He described right knee pain and swelling with flares which limited standing, bending, crawling and lifting.  On examination, there was motion from to 0 to 75 degrees with an additional 5 degree loss of flexion on repetitive testing.  He had additional functional loss involving less movement than normal and pain on movement.  Muscle strength was 5/5 in flexion and extension.  Joint stability testing was normal, and there was no patellar subluxation or dislocation.  The Veteran had a meniscal tear with no evidence of dislocation, or frequent episodes of locking, pain or effusion.

A December 2013 letter from Vocational and Rehabilitation Services found that the Veteran had chronic pain in his back, legs and knees which limited his standing, bending, lifting and walking.  He took Tramadol every day which made driving hazardous.  He had debilitating migraines that happened approximately twice per week, and he was extremely depressed and cried frequently.  The effects of these conditions constituted a vocational impairment, and achievement of a vocational goal was not deemed feasible.

In a statement dated August 2014, the Veteran reported an inability to perform daily activities such as playing sports, going for bike rides, enjoying walks with his family, getting dressed and putting on his socks.  His medications were ineffective to control his pain, and his pain at times was so unbearable he remained in bed.  He had been medically retired due to his disabilities.

The Veteran again sought treatment in September 2014 for his chronic right knee pain, as the constant, sharp, behind the kneecap pain was noted to be a radiating pain, estimated at a 7/10.  The Veteran explained the pain was worse with prolonged standing, sitting, especially driving, walking and going up the stairs.  He reported multiple "near falls" due to his knees giving out. 

In the clinical setting in December 2014, the Veteran was examined with a small amount of knee swelling, as well as noting that he walked with a limp.  Shortly thereafter in January 2015, the Veteran exhibited range of motion of 0 degrees extension to 90 degrees flexion, with pain at the range endpoint.  

Through August and October 2015, the Veteran reported compensating for his left knee with his right knee, and exhibiting pain at a level of 5/10, which increased with activity.  Thereafter, the April 2016 clinic records note that the Veteran received steroid injections for his knee as a method of treatment. 

Most recently on examination in August 2017, the Veteran reported continued problems of right knee pain, swelling and discomfort.  He could not perform stair climbing, or prolonged standing or running.  Otherwise, he generally described his right knee as preventing his mobility.  He denied flares of right knee pain.  On examination, the Veteran's right knee exhibited abnormal range of motion with extension from 0 degrees and flexion 120 degrees.  The examiner noted that pain and loss of motion interfered with the Veteran's functional ability, evidenced by pain on weight-bearing without the occurrence of ankylosis, or recurrent subluxation or lateral instability.  On repetitive testing, there was no additional loss of motion, pain, weakness, fatigability or incoordination.  Muscle strength was 5/5 in flexion and extension.  There was no muscle atrophy.  The examiner did note a history of effusion as the Veteran suffered small effusions on both knees.  For ambulation the Veteran was noted to use a brace and a cane regularly.  The examiner opined that active and passive range of motion was the same with weight-bearing and nonweight-bearing although the right knee disability had recently progressed.

A.  Meniscus disability under DCs 5258 and 5259

The Veteran had an in-service history of meniscal surgery.  The original AOJ rating decision, dated October 2007, assigned the maximum 20 percent rating under DC 5258 for more closely approximating the criteria for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  This is the maximum schedular rating under this diagnostic code.  The criteria of DC 5259, which assigns a lower 10 percent rating for symptomatic removal of semilunar cartilage, is subsumed by the rating under DC 5258.

However, the rating criteria do not preclude separate ratings for limitation of motion under DCs 5260 and/or 5261, or instability under DC 5257.  Lyles v. Shulkin, 29 Vet. App. 107 (2017).

B.  Instability or subluxation under DC 5257

The Veteran has described weakness and give-way since the inception of the appeal.  However, VA examination in December 2008 found that stability testing was within normal limits.  An April 2009 clinic examination also found that instability testing was negative.  

However, in October 2009, the examiner first noted that there were "no signs of instability."  However, the examiner went on to report that a right knee medial and lateral collateral ligament stability test was abnormal and that medial and lateral meniscus test was slightly abnormal.  Given these findings, and resolving reasonable doubt regarding degree of disability in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Veteran has been awarded a separate staged 10 percent rating for the lateral instability effective from the October 20, 2009 date of the examination. 

Notably, the Board has carefully reviewed the lay and medical evidence of record and cannot factually ascertain that the instability found on the October 2009 VA examination was present in an earlier time period.  In this respect, the clinic evaluation as late as April 2009 found no instability on testing and the Veteran's description of disability has not been sufficiently specific to find the onset of this instability prior to October 2009.  While the Veteran's subjective sensation of instability is deemed credible, the Board assigns greater probative weight to the clinic findings of no clinical instability on stability testing by the December 2008 and April 2009 examiners.

Thereafter, the Veteran continued to report right knee give-way, weakness, loss of balance and near falls. The medical evidence clearly reflects a progressive worsening of right knee disability and no improvement.  However, all subsequent examinations found no evidence of instability or subluxation.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating for slight instability under DC 5257 have been met for the entire appeal period since October 20, 2009.  However, while the Veteran's description of instability, give-way and weakness is credible, the Board places greater probative weight to the examiner findings of no more than slight instability being shown on one examination (while all other clinic evaluations show no instability) as preponderating against a finding of "moderate" instability for any time during the appeal period.

C.  Limitation of motion under DCs 5260 and 5261

As shown by the objective medical evidence, at the time of the effective date of service connection for the right knee disability, X-rays of the right knee confirm degenerative arthritis (years later in a January 2012 letter, a VA physician characterized the arthritis as mild to moderate).  Also, there is evidence that the Veteran's right knee was manifested by pain that restricted range of motion (flexion and extension), albeit not to a compensable degree under DCs 5260 or 5261.  

With respect to limitation of flexion under DC 5260, the Veteran's right knee flexion has been measured as nor worse than 70 degrees of limitation in March 2012 when taking into account a 5 degree loss of flexion on repetitive testing.  Otherwise, flexion was measured as 105 degrees (July 2007), 90 degrees (December 2008), 92 degrees (April 2009), 80 degrees (August 2009), 100 degrees when considering a 10 degree reduction of motion on repetitive testing (October 2009), 90 degrees (June 2010), 140 degrees (September 2010), 90 degrees (March 2011), 130 degrees (March 2012), 90 degrees (December 2014) and 120 degrees (August 2017).  The Veteran has not described limitation of flexion in terms of degrees.  Thus, the measurements of right knee flexion do not meet, or more nearly approximate, the criteria for limitation of flexion to 60 degrees to warrant a compensable rating under DC 5260.

With respect to limitation of extension under DC 5260, the Veteran's right knee flexion has been measured as no worse than 8 degrees on one occasion in April 2009.  Otherwise, extension was measured as 0 degrees (July 2007), 0 degrees (December 2008), -3 degrees (August 2009), 0 (October 2009), 0 degrees (June 2010), 0 degrees (September 2010), 0 degrees (March 2011), 0 degrees (March 2012), 0 degrees (December 2014) and 0 degrees (August 2017).  The Veteran has not described limitation of extension in terms of degrees.  Thus, while the Veteran had an abnormal 8 degree extension loss in April 2009 and -3 extension in August 2009, the frequency and duration of these findings reflected isolated findings for otherwise normal extension measured on multiple occasions which do not meet, or more nearly approximate, the criteria for limitation of extension to 10 degrees to warrant a compensable rating under DC 5261.

The Veteran clearly manifests painful motion with additional symptoms of crepitus, cramping, weakness, swelling, heat, giving way, lack of endurance, stiffness, locking, and fatigability.  His functional impairments involve prolonged standing, walking, climbing stairs, and bending.  At times, he has described flares of disability, precipitated by use, sometimes daily and lasting as long as 3 hours in duration.  On repetitive testing, the VA examinations have found no additional motion loss, a 5 degree additional motion loss on one occasion and a 10 degree motion loss on another occasion.  However, the range of motion findings when considering this extent of additional motion loss do not show that pain or functional impairment on use has limited the right knee to such an extent as to satisfy the criteria provided for a higher rating for either limitation of flexion or limitation of extension under DC s 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Notwithstanding the foregoing, the Board notes that DC 5003 provides that when there is X-ray evidence of degenerative arthritis with at least some limitation of motion (confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion), but to a noncompensable degree under the limitation of motion codes, a 10 percent rating is assigned for the affected major joint.  Thus, given the confirmation of degenerative arthritis in the Veteran's right knee joint and the fact that there is painful, yet noncompensable, limitation of motion, a separate 10 percent rating could be warranted for the right knee disability under 38 C.F.R. § 4.71a, DC 5003 for arthritis with painful motion which is noncompensable in degree provided such as rating does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same manifestation under different diagnoses is to be avoided). 

Because the rating criteria for cartilage impairment is also applicable to the Veteran's right knee disability, the critical inquiry in making a determination as to pyramiding is whether any of the symptomatology attributable to the arthritis with limitation of motion is duplicative or overlapping of symptoms attributable to cartilage impairment.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The criteria of DC 5258 compensate the Veteran for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  The criteria of DC 5257 compensate the Veteran for slight lateral instability.  In Lyles, the Court held that, as a matter of law, separate ratings are not precluded for limitation of motion (DCs 5003, 5260 and 5261), meniscal disability (DCs 5258 and 5259) and instability (DC 5257).  In fact, the Court declined to defer to an interpretation by the Veterans Benefits Administration (VBA) that DCs 5258 and 5259 contemplate loss of motion and instability.  See M21-1, pt. III, subpt. iv. ch. 4, § A.4.i; M21-1, pt. III, subpt. iv. ch. 4, § A.4.j.

In general, painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Given the above mentioned factors which are not captured in the assigned ratings under DCs 5258 and 5257, the Board finds that an additional 10 percent rating under DC 5003 due to arthritis with painful motion which results in functional impairment on use warrants a separate 10 percent rating for the entire appeal period.

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a higher rating under any analogous code.  For example, there is no lay or medical evidence of ankylosis of the knee or of tibia and fibula impairment with marked knee disability. Accordingly, the criteria under 38 C.F.R. § 4.71a, DCs 5256 and 5262, are not for application.

D.  Scars

The Board observes that the Veteran's service-connected right knee disability includes a surgical scar.  Objective findings on evaluations show that it is essentially well-healed, asymptomatic, and covers an area less than 144 square inches.  For example, the VA examiner in July 2007 described it as a nondisfiguring, 3 by 0 cm., nontender, hyperpigmented scar that results in no functional limitation, ulceration, drainage, adherence, or tissue loss.  Similar descriptions of the linear scar were made on VA examinations in December 2008, October 2009, and March 2011, although the measurements of the scar varied to a degree (e.g., in March 2011 it was noted as 6 by 1 cm.).  Although the March 2012 VA examiner answered "yes" when asked if the Veteran's knee scar was painful and/or unstable, or covering an area greater than 6 square inches, this answer could only have been an error in checking the wrong "yes/no" box on the examination report form, because the attached scars questionnaire would otherwise have further delineated any knee scar condition, as was directed by the examination report form.  VA outpatient records, such as in June 2010, have typically referred to "well healed arthroscopy scars."  Therefore, a separate rating for scar is not warranted under applicable criteria for evaluating scars.  See 38 C.F.R. § 4.118, DCs 7801-7805.

E.  Extraschedular consideration

The Veteran has specifically argued entitlement to an extraschedular evaluation.  In this respect, the JMPR noted that the Veteran is service-connected for other disabilities which include restless leg syndrome, degenerative disc disease and degenerative arthritis of the left knee, and that an April 2011 treatment record reflecting opinion that back pain was originating from the Veteran's knees and suggested neurologic abnormalities in the legs due to the spine condition.

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Thun v. Peake, 22 Vet App 111 (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the currently assigned ratings for right knee disability contemplate the Veteran's level of disability and symptomatology.  As discussed above, the criteria of DC 5258 compensate the Veteran for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, the criteria of DC 5257 compensate the Veteran for slight lateral instability, and the 10 percent rating under DC 5003 is based, in part, on symptoms not captured in the above ratings with resultant painful motion and functional impairment on use.

The Veteran has specifically argued that the rating does not contemplate back pain originating from right knee disability.  The Board observes that the AOJ has specifically denied service connection for a low back disability as being proximately due to service-connected disability, including the right knee.  Thus, the Board has no authority to assign compensation for back pain.  There is no specific lay or medical evidence suggesting any aspect of disability of service-connected origin which is not contemplated in any assigned schedular rating.  As such, the Board finds no basis for referral of the claim for extraschedular consideration under 38 C.F.R. § 3.321(b).

F.  TDIU

The Veteran contends that his right knee disability, amongst his other service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  He last worked full-time employment in July 2011.  See VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated October 2014.   

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  

As the record stands now, the Veteran is service-connected for 15 disabilities.  He has a combined 80 percent rating since March 11, 2009.  Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connected disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  With respect to the right lower extremity, the Veteran has a 20 percent rating under DC 5258, a 10 percent rating under DC 5257 and a 10 percent rating under DC 5003.  He also has a separate 10 percent rating for left knee disability.  This meets the criteria for schedular consideration of TDIU since July 2011 when considering the combining of both lower extremities and the bilateral factor per 38 C.F.R. § 4.16(a)(1). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2). 

In the instant matter, the record indicated that the Veteran last worked in July 2011.  In this regard; the record also indicated that the Veteran likely is unable to obtain and maintain substantially gainful employment, as his service-connected disabilities as a whole render him unable to obtain and maintain substantially gainful employment. 

Coming to this conclusion, the Board has considered the record which reflected that the Veteran completed two years of college, and typically worked in maintenance.  Per the April 2009 treatment records his position required him to walk, crawl, and climb up and down ladders during his shifts, which he was unable to keep up and medically retired from the position. 

The June 2010 treatment directive from Dr. D.W. noted that the Veteran had severe right knee pain, and should work at a slower pace.  The letter asked the Veteran's employer to allow him to avoid ladder climbing and squatting.  Additionally, he was instructed not to lift of hold items more than twenty-five pounds. 

Similarly, the March 2012 VA treatment records note that the Veteran has been unable to work since July 2011, and is permanently restricted from kneeling, crawling, stooping, and climbing stairs or ladders.  In addition to the physical restrictions, the clinician noted that the Veteran's medication has sedative and cognitive effects and he is unable to handle moving machinery, operate heavy equipment or work from heights. 

On the July 2012 VA form 21-8940, the Veteran stated that in July 2011 he became too disabled to work due to his service-connected back, neck, bilateral knees, and non-service-connected mental health disabilities as these conditions prevented from obtaining and maintaining substantially gainful employment.  

The VA vocational rehabilitation and employment division, released a medical feasibility statement in December 2013 where a counselor opined that the Veteran's service-connected disabilities and non-service-connected acquired psychiatric disability including depression constitute a vocational impairment, and make it unreasonable for the Veteran to achieve a vocational goal at that time.  

In concurrence, the February 2015 Social Security Administration (SSA) records show that the Veteran was found to be disabled as of July 1, 2011.  The determination of disability considered that the Veteran did not possess any work skills that are transferrable to other occupations within the residual functional capacity as depicted by his disabilities. 

The vocational rehabilitation and employment division released another statement in March 2017 noting that the Veteran experienced migraines on a regular basis and chronic pain in his lower back and both knees.  As such, the counselor opined that there is no documentation or evidence in the record to indicate that his condition has improved to the point that he is now able to obtain and maintain substantially gainful employment.

Lastly, on examination in August 2017 for the Veteran's service-connected knee disability, the examiner noted that the Veteran is more likely than not unable to carry out active or strenuous employment outside of the home, as his knees and back are painful and have lost range of motion.  Provided with caveat, the examiner stated that the Veteran's mobility issues hinder his working, but sedentary employment in the Veteran's home would be possible.

Despite the caveat provided in August 2017, the Board finds that since July 1, 2011, the Veteran's service-connected disabilities, particularly his mobility issues prevents him from obtaining and maintaining substantially gainful employment.  Importantly, the record does not reflect that the Veteran possesses the skills and training to work substantially gainful employment - income above poverty level - by working from his home.  Accordingly, entitlement to a TDIU is warranted since July 1, 2011. 



ORDER

A rating greater than 20 percent for degenerative arthritis of the right knee s/p medical meniscectomy and repair of the ACL under DC 5258 is denied.  

A compensable rating for right knee instability under DC 5257 prior to October 20, 2009 is denied, but a 10 percent rating since September 15, 2010 is granted.  

A 10 percent rating for right knee arthritis with painful motion under DC 5003 is granted.

A compensable rating for right knee surgical scars is denied.

Entitlement to a TDIU is granted effective July 1, 2011. 






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


